Citation Nr: 1411858	
Decision Date: 03/21/14    Archive Date: 04/02/14

DOCKET NO.  10-43 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Whether there was clear and unmistakable error (CUE) in a February 1991 rating decision which denied entitlement to service connection for attention deficit disorder.

2.  Whether new and material evidence has been received to reopen a claim of service connection for a psychiatric disability.

3.  Entitlement to service connection for a psychiatric disability, to include psychosis not otherwise specified (NOS).


REPRESENTATION

Appellant represented by:	Christine K Clemens, Esquire




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1989 to August 1990.

These matters come before the Board of Veterans' Appeals (Board) from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.  In that decision, the RO denied the Veteran's petition to reopen a claim of service connection for a psychiatric disability as new and material evidence had not been submitted.

The Veteran testified before the undersigned at a September 2013 videoconference hearing at the RO.  A transcript of the hearing has been associated with his claims folder.

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

The issue of whether there was CUE in the February 1991 rating decision which denied entitlement to service connection for attention deficit disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's claim of service connection for a psychiatric disability was denied in a February 1991 rating decision as the disability pre-existed service and was not aggravated beyond normal progression during service; the Veteran did not appeal this determination and new and material evidence was not received within a year of its issuance.

2.  Evidence received since the February 1991 RO decision includes information that was not previously considered and which relates to an unestablished fact necessary to substantiate the claim of service connection for a psychiatric disability, the absence of which was the basis of the previous denial.

3.  Psychosis NOS did not clearly and unmistakably pre-exist the Veteran's entry into active service and the evidence is not clear and unmistakable that the disability was not aggravated in service.

4.  The Veteran experienced symptoms of a psychiatric disability in service and there is post-service continuity of symptomatology of psychosis NOS.


CONCLUSIONS OF LAW

1.  The RO's February 1991 rating decision that denied a claim of service connection for a psychiatric disability is final.  38 U.S.C.A. § 7105(d)(3) (West 2002); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103 (2013).

2.  The evidence received since the February 1991 RO decision is new and material and sufficient to reopen the claim of service connection for a psychiatric disability. 38 U.S.C.A. §§ 5107(b), 5108 (West 2002); 38 C.F.R. § 3.156(a).

3.  Psychosis NOS was incurred in service.  38 U.S.C.A. §§ 1110, 1111, 1131, 1137, 1153, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.309(a), 3.384 (2013).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In light of the Board's favorable decision in reopening the claim of service connection for a psychiatric disability and as the Board is granting the underlying claim, the claim is substantiated and there are no further VCAA duties.  Wensch v. Principi, 15 Vet App 362, 367-68 (2001); see also 38 U.S.C.A. § 5103A(a)(2) (Secretary not required to provide assistance "if no reasonable possibility exists that such assistance would aid in substantiating the claim"); VAOPGCPREC 5-2004; 69 Fed. Reg. 59989 (2004) (the notice and duty to assist provisions of the VCAA do not apply to claims that could not be substantiated through such notice and assistance).

Analysis

I. Petition to Reopen

Generally, an RO decision denying a claim which has become final may not thereafter be reopened and allowed.  38 U.S.C.A. § 7105(d)(3).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.

New evidence is defined as existing evidence not previously submitted to VA, and material evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).
The newly presented evidence is presumed to be credible for purposes of determining whether it is new and material.  Savage v. Gober, 10 Vet. App. 488 (1997).

For the purpose of determining whether new and material evidence has been presented to reopen a claim, the evidence for consideration is that which has been presented or secured since the last time the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273, 285 (1996).

In this case, the RO initially denied the Veteran's claim of service connection for a psychiatric disability (claimed as attention deficit disorder) in February 1991 on the basis that the disability pre-existed service and was not aggravated beyond normal progression during service.  Specifically, the RO explained that the Veteran's records which pre-existed service indicated the existence of an attention deficit disorder, that there was no evidence that this disability was aggravated beyond normal progression during service, and that there was no evidence of any type of nervous condition that would be induced by trauma or stress during service.  The Veteran was notified of the RO's decision, he did not appeal that determination, and new and material evidence was not received within one year of the decision.  Thus, the February 1991 decision became final.  See 38 U.S.C.A. § 7105(d)(3); Bond v. Shinseki, 659 F.3d 1362 (Fed. Cir. 2011); 38 C.F.R. §§ 3.104, 3.156(a)-(b), 20.302, 20.1103.

Pertinent new evidence received since the February 1991 denial includes a January 2012 letter from Dr. Linda Alexander, CSW, Ed.d.  This letter reveals that the Veteran was diagnosed as having a current psychiatric disability (identified as bipolar disorder with psychotic features) and it includes an opinion from Dr. Alexander that it was likely ("as likely as not") that the psychiatric disability had its onset during service and that the Veteran had experienced psychiatric symptomatology in the years since service.  This additional evidence pertains to an element of the claim that was previously found to be lacking and raises a reasonable possibility of substantiating the claim by suggesting that the Veteran's current psychiatric disability did not pre-exist service, but rather had its onset in service.  The evidence is, therefore, new and material, and the claim of service connection for a psychiatric disability is reopened.

Underlying Service Connection Claim

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element for certain chronic disabilities listed in 38 C.F.R. § 3.309(a), such as psychoses (e.g. psychosis NOS), is through a demonstration of continuity of symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 302 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  See Walker v. Shinseki, 708 F.3d 1331, 1338 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.309(a), 3.384.

In relevant part, 38 U.S.C.A. § 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

"Symptoms, not treatment, are the essence of any evidence of continuity of symptomatology."  Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991)).  Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (distinguishing between competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted")).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

Moreover, every veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).

In order to rebut the presumption of sound condition under 38 U.S.C.A. § 1111, the government must show by clear and unmistakable evidence both that the disease or injury existed prior to service, and that the disease or injury was not aggravated by service.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

To satisfy the second requirement for rebutting the presumption of soundness, the government must rebut a statutory presumption of aggravation by showing, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was "due to the natural progression" of the condition.  Joyce v. Nicholson, 443 F.3d 845, 847 (Fed. Cir. 2006).

The clear and unmistakable evidentiary standard applies to the burden to rebut the presumption, but this standard does not require the absence of conflicting evidence. Kent v. Principi, 389 F.3d 1380, 1383 (Fed. Cir. 2004).  If the presumption of soundness is not rebutted, the claim is treated as an ordinary claim of service connection, meaning that if service connection is established there is no deduction for any pre-existing portion of the disability.  Wagner, 370 F. 3d at 1089.

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. §§ 1153, 1137; 38 C.F.R. § 3.306(a).

Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. §§ 3.304, 3.306(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Medical records reveal that the Veteran has been diagnosed as having various psychiatric disabilities.  For example, a February 2009 VA medical student note includes a diagnosis of psychosis NOS.  Thus, a current psychiatric disability has been demonstrated.

The report of the Veteran's June 1989 entrance examination indicates that there were no psychiatric abnormalities at the time he was examined, accepted, and enrolled for service.  As the Veteran's entrance examination did not reveal evidence of a psychiatric disability, he is entitled to the presumption of soundness and the Board must consider whether that presumption is rebutted by clear and unmistakable evidence.  

Treatment records from Children's Psychiatric Center, Fedor Hagenauer, M.D., and Susan L. Merwin, MD. dated in February and March 1979 and June 1981 indicate that the Veteran was referred for a psychiatric evaluation in March 1979 at the recommendation of his school due to his having problems with peers and engaging in intrusive behavior in the classroom.  For example, he occasionally engaged in "temper outbursts."  Examinations revealed that he was a verbal child with superior intelligence, but that he exhibited a fluidity and looseness of thoughts while under stress.  The content of his thought was rich and dramatic with much verbalization about violence and sex, there was ego weakness and marked grandiosity and anxiety, and emotional lability was clearly evident.  The Veteran was diagnosed as having a developmental disorder/borderline personality with marked instability and inconsistency of his environment during early crucial years.

Service treatment records include a June 1990 letter from the Veteran in which he requested a psychiatric consultation  due to mood swings related to "physical pain" in his head, personal problems, and his working environment.  He wished to address such problems before they ruined his life and his Navy career and he did not want "to get into more serious trouble or be afraid of hurting anybody else."  He occasionally felt out of control and experienced "people's voices" which hurt his head and made him "want to hurt them."

The Veteran subsequently underwent a psychiatric evaluation in June 1990, during which he reported that everyone would "mess" with him and that he was unable to control his anger and outbursts.  He reportedly had a long history of difficulty controlling his short temper and was charged with assault on 4 occasions between the ages of 10 and 14.  However, he had been able to keep things under control for many years until the 2 months preceding the June 1990 evaluation.  He also had a history of 2 suicide attempts at the ages of 11 and 15.  He spent most of his time in the bathroom during boot camp in order to avoid contact with others and to maintain control of himself.  He had been "on restriction" one two occasions and had been involved in several fights.  For example, he had assaulted one fellow service member with a fork.  His mood and energy would fluctuate up and down, with each phase lasting approximately 3 to 4 days at a time.  Also, he experienced difficulty falling asleep.

The Veteran also reported that he had been "hyper" in school and that he had spent approximately 1 to 1 1/2 years at a children's treatment facility while he was 6 and 7 years old.  During that time, he took a variety of psychiatric medications.  He was discharged from that facility with a poor prognosis, was temporarily transferred to a "juvenile light correctional school," and was subsequently reintegrated to "regular school."

Examination revealed that the Veteran was fidgety, that he experienced difficulty with eye contact, and that his insight and judgment were impaired.  His speech was generally normal, his mood was adequate, and his affect was neutral and appropriate.  Thought process and flow of ideas was normal, memory was intact, and there was no suicidal or homicidal ideation.  The Veteran was diagnosed as having, among other things, bipolar disorder and attention deficit hyperactivity disorder "by history," rule out residual type.  

The Veteran was subsequently admitted for inpatient psychiatric treatment, during which time he was afforded individual and group treatment and was prescribed various psychiatric medications.  As a result of such treatment, his behavior and sleep patterns improved and he was discharged pending a Medical Board decision.  He was diagnosed as having attention deficit disorder, residual type.

A Medical Board Report dated in July 1990 indicates that the Veteran experienced a lifelong history of poor impulse control, mood swings, poor frustration tolerance, and disruptive behavior.  He had been referred for a psychiatric evaluation in service following two incidents involving disorderly drunken behavior and assault to a fellow service member.  Also, he had poor work performance due to an inadequate attention span.  A psychiatric examination revealed that he was alert and fully oriented, that his thought process was goal directed, that he was not experiencing any suicidal or homicidal ideations, and that he was not exhibiting any delusional processes, hallucinations, or other active thought disorders.  However, he was fidgety, he demonstrated limitations on his insight and judgment by his impulsiveness, and his mood was mildly depressed and anxious.  After his inpatient hospitalization, it was determined that he suffered from a mental illness of neurotic proportions that precluded his rendering any further useful military service.  A diagnosis of attention deficit hyperactivity disorder, residual type was provided and it was noted that his precipitating stress was routine military service.  The Medical Board concluded that the Veteran was unfit for further military service as a result of physical disability and that the physical disability existed prior to service and was neither incurred in nor aggravated by service.  Therefore, it was recommended that he be discharged.

The Veteran filed a claim of service connection for a psychiatric disability (identified as attention deficit disorder) within a month of his discharge from service and he contended that any pre-existing disability had been aggravated by service.  VA treatment records dated from November 1990 to May 2010, VA examinations reports dated in August 2010 and April 2013, and the January 2012 letter from Dr. Alexander include reports of anger, depression, symptoms associated with mania, feelings of detachment, anxiety, loss of interest, anhedonia, sadness, impaired memory, violence, confusion, impaired concentration, difficulty sleeping, feelings of helplessness and hopelessness, mood swings, irritability, psychomotor agitation or retardation, and suicidal/homicidal ideation.  Such psychiatric symptoms had reportedly been present ever since service.  Examinations revealed delusions, paranoia, poor judgment, anxiety, suspiciousness, impaired insight, mood, and thought processes and a blunted affect.  The Veteran was diagnosed as having bipolar disorder, psychosis NOS, and posttraumatic stress disorder.

The physician who conducted the August 2010 VA examination opined that the Veteran had chronic mood lability which pre-existed his entry into service, that it was most likely that he would not have been accepted into service had his pre-existing psychiatric history been known, and that his bipolar disorder was not caused by, the result of, or aggravated by service.  The examiner explained that the Veteran never had attention deficit hyperactivity disorder and that his disability was misdiagnosed early in his childhood.  Rather, it was likely that he manifested bipolar disorder in his childhood years, but that it was not caused or aggravated by service.  Rather, the disability manifested its natural course which resulted in the Veteran being hospitalized and discharged from service for psychiatric reasons.  Neuropsychological testing which was completed in November 1990 revealed that his profile was of questionable validity since it seemed that he was greatly distorting or exaggerating his problems or that he was seriously emotionally disturbed.  Also, the medical professional who conducted the November 1990 evaluation indicated that there was not sufficient evidence to support a finding that the Veteran suffered any neuropsychological deficit related to service.

In her January 2012 letter, Dr. Alexander opined that it was likely ("as likely as not") that the Veteran's psychiatric disability (diagnosed as bipolar with psychotic features) had its onset in service and that he had been beset since that time by suicidal ideation, depression, anxiety, panic disorder, feelings of helplessness, hopelessness, low self-esteem, substance abuse, insomnia, anger, volatility, hostility, markedly diminished interest in pleasure or activities of any kind, racing thoughts, and auditory hallucinations.  There was no further explanation or reasoning provided for this opinion.

The examiner who conducted the April 2013 VA examination opined that the Veteran's current psychiatric disability (diagnosed as bipolar disorder) did not have its onset in service.  The examiner reasoned that the Veteran reported a family history of bipolar disorder and that his service treatment records consistently documented that he was experiencing symptoms associated with bipolar disorder (i.e. grandiosity, difficulties in interpersonal relationships, assaultive behavior) prior to service.  The examiner acknowledged Dr. Alexander's January 2012 opinion, but explained that there were numerous indications in the Veteran's treatment records that his symptoms started prior to service.

The Veteran is competent to report symptoms of a psychiatric disability as well as a continuity of symptomatology.  See Jandreau, 492 F.3d at 1376-77; Buchanan, 451 F.3d at 1336.  Also, there is no affirmative evidence to explicitly contradict his reports, these reports are not inconsistent with the evidence of record, the Veteran submitted a claim of service connection for a psychiatric disability within a month of his separation from service, and the clinical evidence of record reflects a long history of treatment for psychiatric symptoms in the years since service.  Thus, the Board finds that the reports of a continuity of psychiatric symptomatology in the years since service are credible.

In light of the above evidence (including the clinical evidence contained in the Veteran's service treatment records (which documented extensive treatment for psychiatric problems during service), the post-service treatment records, and the medical opinions set forth above), the Board finds that although there is evidence of potential psychiatric symptoms prior to service, the evidence is not clear and unmistakable that the Veteran's current psychiatric disability both existed prior to service and was not aggravated during service.  As such, the presumption of soundness is not rebutted.

Based on the fact that the Board has determined that the presumption of soundness is not rebutted in this case, the August 2010 and April 2013 opinions are of limited probative value because they are largely based on a conclusion that the Veteran's current psychiatric disability pre-existed service.  Although Dr. Alexander's January 2012 opinion is also of limited probative value because it is not accompanied by any specific explanation or rationale, it at least support a conclusion that the Veteran's current psychiatric disability had its onset in service

Turning to the elements of a service connection claim, the evidence includes a current diagnosis of a psychosis (i.e. psychosis NOS).  The Veteran's service treatment records reveal in-service psychiatric problems and his statements and post-service treatment records contain credible evidence of a continuity of psychiatric symptomatology since service.  Given this evidence and resolving reasonable doubt in favor of the Veteran, service connection for the currently diagnosed psychosis NOS is granted.  38 U.S.C.A. §§ 1110, 1131, 5107(b); 38 C.F.R. § 3.303.




ORDER

As new and material evidence has been received, the claim of service connection for a psychiatric disability is reopened, and the appeal is granted.

Entitlement to service connection for psychosis NOS is granted.


REMAND

In a November 2012 rating decision, the RO determined that there was no CUE in the February 1991 rating decision which denied entitlement to service connection for attention deficit disorder.  In December 2012, the Veteran submitted a notice of disagreement with that decision.  A statement of the case has not been issued as to the claim of CUE in the February 1991 rating decision.  38 U.S.C.A. § 7105(a) (West 2002).  The Board is required to remand this claim for issuance of the necessary statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

The agency of original jurisdiction shall issue a statement of the case as to the issue of whether there was CUE in the February 1991 rating decision which denied entitlement to service connection for attention deficit disorder.  This issue shall not be certified to the Board unless a sufficient substantive appeal is submitted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


